Exhibit TOPICAL INTERFERON ALPHA-2b GMP PROCESS DEVELOPMENT, SCALE UP AND CLINICAL SUPPLIES MANUFACTURING AGREEMENT BETWEEN HELIX BIOPHARMA CORP. AND CONTRACT PHARMACEUTICALS LIMITED NIAGARA April_3, CONFIDENTIAL TREATMENT REQUESTED INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND IS IDENTIFIED BY THREE ASTERISKS, AS FOLLOWS “* * *”, AN UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. ARTICLE 1 DEFINITIONS AND SCHEDULES 1 1.1Definitions 1 1.2Schedules 6 ARTICLE 2 THE SERVICES 6 2.1The Services 6 2.2Service Standard 7 2.3Quality Assurance Agreement 7 2.4Additional Services 7 2.5Helix Personnel on Site 7 2.6Dispute Resolution 8 2.7Approval of Subcontracting 8 ARTICLE 3 PRICING AND PAYMENT 8 3.1Estimates 8 3.2Invoicing and Payment 8 3.3Capital Requirements 8 ARTICLE 4 DELIVERIES 9 4.1Delivery Responsibilities 9 ARTICLE 5 COMPLIANCE AUDITS 9 5.1Manufacturing Audits 9 ARTICLE 6 RECORDS AND REGULATORY MATTERS 9 6.1Permits 9 6.2Compliance with cGMP 9 6.3Access to Records 9 6.4Record Maintenance 10 6.5Accurate Documentation 10 6.6Claims and Complaints 10 6.7Regulatory Communications and Correspondence 10 6.8New Regulatory Requirements 10 6.9Manufacturing Records and Maintenance 10 6.10Cooperation in Obtaining Government Approvals 10 6.11Ownership of Regulatory Filings 10 6.12Safety and Efficacy Claims 11 6.13Accident Reports 11 ARTICLE 7 QUALITY ASSURANCE; QUALITY CONTROL; VALIDATION 11 7.1Responsibility for Quality Assurance and Quality Control 11 7.2Validation of CPL Facility; Utilities and Equipment 11 ARTICLE 8 NON-CONFORMANCE 11 8.1Non-Conformance 11 8.2No CPL Liability for Non-Conforming Product 12 8.3CPL Liability for Non-Conforming Product; Replacement 12 8.4Cooperation in Investigations; Disposition of Non-Conforming Product 12 8.5Third Party / Arbitration 12 ARTICLE 9 LICENSE GRANTS 13 9.1Helix Licenses to CPL 13 9.2CPL Licenses to Helix 13 ARTICLE 10 OWNERSHIP OF INTELLECTUAL PROPERTY, MATERIALS AND EQUIPMENT 13 10.1Intellectual Property 13 10.2Confidential Information 13 10.3Process Improvements 13 10.4Product-Specific Process Improvements 13 10.5General Process Improvements 14 10.6Helix Materials 14 10.7Helix Equipment 14 10.8CPL Assistance 14 10.9Limitation 14 10.10CPL Employee Agreements 14 ARTICLE 11 CPL PRODUCT WARRANTIES 15 11.1Product Warranties 15 11.2CPL Facility 15 ARTICLE 12 REPRESENTATIONS AND WARRANTIES; COVENANTS 15 12.1Mutual Representations and Warranties 15 12.2Representations and Warranties of Helix 16 12.3Representations and Warranties of CPL 16 12.4Additional Covenants 18 ARTICLE 13 INDEMNIFICATION 18 13.1Indemnification By Helix 18 13.2Exception 18 13.3Indemnification By CPL 18 13.4Indemnification Procedures 19 ARTICLE 14 INSURANCE 19 14.1CPL Insurance 19 14.2Helix Insurance 20 14.3Evidence of Insurance 20 ARTICLE 15 CONFIDENTIALITY 20 15.1CPL Confidentiality Obligations 20 15.2Helix Confidentiality Obligations 20 15.3Responsibility for Compliance with Confidentiality and Non-Use Obligations 21 15.4Terms of Agreement 21 15.5Notification of Mandatory Disclosure 21 15.6No Licenses 22 15.7Equitable Relief 22 15.8Prior Confidentiality Agreement 22 ARTICLE 16 PRESS RELEASES; USE OF NAMES 22 16.1Press Releases 22 16.2Use of Names 22 ARTICLE 17 TERMINATION & CANCELLATION 22 17.1Termination 22 17.2Consequences of Termination 24 17.3Surviving Rights 25 17.4Cancellation of Services 25 ARTICLE 18 FORCE MAJEURE 26 18.1Effects of Force Majeure 26 18.2Notice of Force Majeure; Obligations of Parties During ForceMajeure Event 26 18.3Termination 26 ARTICLE 19 ASSIGNMENT; TRANSFER 26 19.1Assignment 26 ARTICLE 20 MISCELLANEOUS 27 20.1Notices 27 20.2Applicable Law 27 20.320.3 Headings 27 20.4Exhibits 27 20.5Severability 27 20.6Independent Contractors 28 20.7Waiver 28 20.8Counterparts 28 20.9Entirety; Amendments 28 20.10Preference 28 20.11Limitation on Damages 28 20.12Time 29 PROJECT OPTIMIZATION, SCALE UP AND GMP MANUFACTURING AGREEMENT THIS AGREEMENT is made as of April _3, 2008 (the “Effective Date”) BY AND BETWEEN: Helix BioPharma Corp., a corporation organized and existing under the laws of Canada, with its principal offices located at 305 Industrial Parkway South, Unit 3, Aurora, Ontario, L4G 6X7, (hereinafter referred to as “Helix”) and Contract Pharmaceuticals Limited Niagara, a corporation organized and existing under the laws of Delaware, with a place of business located at 100 Forest Avenue, Buffalo, New York, 14213 - 1091 (hereinafter referred to as “CPL”) (each, a Party and together the Parties). WHEREAS CPL and Helix intend that the terms and conditions of this Agreement shall govern the general manufacturing process development, scale-up and the GMP manufacturing of clinical supplies of Helix’s Topical Interferon Alpha-2b (also referred to as Interferon Alpha-2b Cream). NOW, THEREFORE, in consideration of the mutual promises and covenants herein contained and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, CPL and Helix agree as follows: ARTICLE
